Fokd, Judge:
This case is directed against the classification of certain incomplete hand operated valves or check valves under the provisions of item 680.22 of the Tariff Schedules of the United States and the consequent assessment of duty at 22.5 per centum ad valorem. Plaintiffs herein contend said merchandise constitutes parts of hand operated valves or check valves and as such are properly subject to classification under the provisions of item 680.27 of the TSUS which prescribes the rate of duty at 10 per centum ad valorem.
The pertinent portions of the provisions involved provide as follows:
Taps, cocks, valves, and similar devices, however operated, used to control the flow of liquids, gases or solids, all the foregoing and parts thereof:
Hand-operated and check:
680.20 Of copper_ 1.2750 per lb.
+18% ad val.
680.22 Other_22.5% ad val.
Other:
680.25 Ballcock mechanisms, and parts 11.5% ad val.
680. 27 Other_10% ád val.
*137Plaintiffs having abandoned the protest as to all entries except F3705 the protest is dismissed as to all other entries.
The issue thus presented to the court is whether the incomplete valves are covered by item 680.22, supra, as either finished or unfinished hand operated valves or check valves or as parts of said valves under item 680.27, supra. Notwithstanding the position of the parties with respect to the issue as indicated, supra, we are of the opinion that a proper interpretation of the provisions involved herein indicates that where the valve is hand operated it nevertheless is subject to classification under item 680.22, supra.
A careful analysis of the superior heading particularly the phrase “however operated” is indicative of the fact that valves may be operated in various manners. The first inferior heading provides for “Hand-operated and check” which is indicative of that form of operation. The second inferior heading of “Other” is indicative of a manner of operation other than hand-operated. This is substantiated by item 680.25 which provides eo nomine for ballcock mechanisms, which are automatically operated valves. In addition to the foregoing the Explanatory Notes of the Tariff Glassification Study under schedule 6, part 4, subpart J, make the following observation:
The superior heading to items 680.20 and 680.25 is a new provision for taps, cocks, valves, and similar devices. * * * Item 680.20 provides without rate change for hand-operated devices and check devices presently dutiable under paragraph 397 at the rate of 22.5 percent ad valorem. Item 680.25 would cover “other” devices within the superior heading at the rate of 12.5 percent ad valorem derived from paragraphs 353 and 372. * * *
As is evident from the above the items intended to be covered by item 680.25 were those operated by electricity (par. 353, Tariff Act of 1930) or were machines (par. 372, Tariff Act of 1930). In either event they would be operated by other than hand.
Accordingly the provision for “other” contained in item 680.22 would cover all hand operated valves, etc., assembled or unassembled, finished or unfinished, composed of other than copper, and parts thereof. This interpretation is further substantiated 'by the fact that by virtue of the Technical Amendments Act of 1965, Public Law 89-241, the addition of the phrase “and parts thereof” was added after “Hand-operated and check.” House Report 342 under section 42(b) makes the following statement:
Section 42(b) would correct the inadvertent omission of parts from the article description preceding items 680.20-680.22 relating to hand operated and check taps, cocks, valves, and similar devices.
Senate Report 530 under section 52 (b) states:
(b) Parts of taps, valves, etc. — This amendment corrects a technical oversight under which “parts” for hand-operated (and *138check) taps, cocks, valves, etc., were omitted from the article description of such items.
While the amendments referred to above are not applicable in the instant case, the merchandise having been imported prior thereto, it is nevertheless an indication of the intent to include parts. As set forth in the reports, supra, the omission of said language was an inadvertence or a technical oversight. It is clear that Congress intended to clarify the language originally employed. United States v. Geo. Wm. Rueff, Inc., 41 CCPA 95, C.A.D. 535.
Accordingly it is not necessary to consider or determine whether an importation of hand operated valves with certain parts missing constitutes for tariff purposes an unfinished valve or parts of valves since in both instances the classification and rate of duty are governed by item 680.02 which provides for 22.5 per centum ad valorem.
The protest is, therefore, overruled. Judgment will be entered accordingly.